DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 01/13/2022.
Claims 8 and 15 were amended.
Claims 5-7, 12-14, and 19-20 are amended by the Examiner’s Amendment below.
Claims 1-20 are currently pending and have been allowed. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview Aaron Swehla on March 1, 2022.

The application has been amended as follows: 


In the Title
SYSTEM, MANUFACTURE, AND METHOD FOR PERFORMING TRANSACTIONS SIMILAR TO PREVIOUS TRANSACTION

In the Claims
5.	(Currently Amended) The method of claim 1, wherein the 
is sent 
6.	(Currently Amended) The method of claim 1, wherein the 
is sent 
7.	(Currently Amended) The method of claim 1, wherein the 
is sent 
12.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 8, wherein the 
is sent 
13.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 8, wherein the 
is sent 
wherein the 
is sent 
19.	(Currently Amended) The system of claim 15, wherein the 
is sent 
20.	(Currently Amended) The system of claim 15, wherein the 
is sent 




Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The terminal disclaimer filed 01/13/2022 in compliance with 37 C.F.R. § 1.321(c) or 1.3221(d) overcomes the nonstatutory double-patenting rejections of claims 1-20.  The claims were indicated as being eligible and allowable over the prior art for the reasons stated in the Office Action mailed 10/13/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Santamorena) describes digital wallets and their connection to human identity and privacy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625